Exhibit 10.3


 
SUMMARY OF COMPENSATION ARRANGEMENTS WITH NAMED EXECUTIVE OFFICERS
 
On October 28, 2009, the Executive Compensation Committee of J.B. Hunt Transport
Services, Inc. (the “Company”) approved the following base salaries for David
Mee, Craig Harper and Paul Bergant.  Also, on October 28, 2009, the Compensation
Committee of the Company recommended and independent members of the Board of
Directors approved the following base salaries for Wayne Garrison and Kirk
Thompson.  All base salaries were effective as of October 30, 2009.  The
Compensation Committee approved the following other compensation amounts
(effective January 1, 2010) as indicated:
 
Named Executive Officer
 
Base
Salary
   
Bonus
($)
   
All Other
Compensation ($)
                     
Wayne Garrison
                 
Chairman of the Board
  $ 530,000       (1 )     (2 )                          
Kirk Thompson
                       
President and CEO
  $ 695,000       (1 )     (2 )                          
David Mee
                       
EVP, Finance/Administration and CFO
  $ 287,400       (1 )     (2 )                          
Craig Harper
                       
EVP, Operations and COO
  $ 360,000       (1 )     (2 )                          
Paul Bergant
                       
EVP, Marketing, CMO, President of JBI
  $ 345,000       (1 )     (2 )





(1)
The Company has a performance-based bonus program that is related to the
Company’s earnings per share (EPS) for calendar year 2010.  According to the
2010 EPS bonus plan, each of the Company’s named executive officers may earn a
bonus ranging from zero to 220% of his annual base salary.  Based on the
Company’s current expectations for 2010 EPS, each named executive officer can be
projected to earn a bonus equal to between zero and 50% of his base salary.



(2)
The Company will reimburse each named executive officer up to $10,000 for actual
expenses incurred for legal, tax and estate plan preparation services.



 